                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                               NORTHERN DMSION
                                 No. 2:17-CR-21-D



UNITED STATES OF AMERICA,                    )
                                             )
                 v.                          )              ORDER
                                             )
JAMES MELVIN FEREBEE,                        )
                                             )
                           Defendant.        )


       The United States shall file a response to defendant's motions to reduce sentence [D.E. 63,

64]. The response is due not later than August 28, 2020.

       SO ORDERED. This _A: day of August 2020.

                                                           ~-k✓ Y
                                                        JSC.DEVERill
                                                        United States District Judge




            Case 2:17-cr-00021-D Document 66 Filed 08/04/20 Page 1 of 1
